

Exhibit 10.1
 
SECURITIES PURCHASE AGREEMENT
THIS SECURITIES PURCHASE AGREEMENT (this "Agreement"), dated as of [-----], is
between Q BIOMED INC., a company incorporated under the laws of the State of
Nevada, with headquarters located at 501 Madison Ave, 14th Floor, New York, NY,
10022 (the "Company"), and each of the investors that has signed this Agreement
(individually, a "Buyer" and collectively the "Buyers").
WITNESSETH
WHEREAS, the Company and each Buyer desire to enter into this transaction for
the Company to sell and the Buyers to purchase the Units (as defined below)
pursuant to an exemption from registration pursuant to Section 4(2) and/or Rule
506 of Regulation D ("Regulation D") as promulgated by the U.S. Securities and
Exchange Commission (the "SEC") under the Securities Act of 1933, as amended
(the "Securities Act");
WHEREAS, the parties desire that, upon the terms and subject to the conditions
contained herein, the Company shall issue and sell to the Buyer(s), as provided
herein, and the Buyer(s) shall purchase up to an aggregate of 2,000,000 units
(which amount may be increased upon approval of the Company's Board of
Directors) consisting of (i) one (1) share of the Company's common stock, par
value $0.001 (the "Common Stock") and (ii) one (1) warrant, the form of which is
attached hereto as Exhibit A (the "Warrants"), to purchase a share of Common
Stock at an exercise price of a price equal to the lesser of (a) 110% of the
Company’s Market Price (as defined herein) on July 20, 2017, or (b) $4.50 (such
shares issuable upon exercise, the "Warrant Shares" and together with the Units,
the Common Stock in the Units and the Warrants, the "Securities"), for a per
Unit purchase price of the lesser of (a) a 15% discount to the average of the
volume weighted average price of the Common Stock for each of the fifteen (15)
trading days immediately prior to July 20, 2017, or (b) $3.20 (the "Purchase
Price") in the respective amounts set forth on each Buyer's signature page (the
"Subscription Amount");
WHEREAS, the "Market Price" shall equal the closing price of the Company's
common stock on the Principal Market (as defined herein) on the trading day of
such determination;
WHEREAS, The Company has engaged the Placement Agent (defined below) to assist
in the distribution of the Securities on a "best efforts" basis.
WHEREAS, contemporaneously with the execution and delivery of this Agreement,
the parties hereto are executing and delivering a Registration Rights Agreement,
the form of which is attached as Exhibit B (the "Registration Rights
Agreement"), pursuant to which the Company has agreed to provide certain
registration rights under the Securities Act and the rules and regulations
promulgated there under, and applicable state securities laws.

--------------------------------------------------------------------------------

AGREEMENT
NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and each Buyer hereby
agree as follows:
I.            PURCHASE AND SALE OF UNITS.
(a)                Purchase of Units. Subject to the satisfaction (or waiver) of
the conditions set forth in Sections 6 and 7 below, the Company shall issue and
sell to each Buyer, and each Buyer severally, but not jointly, agrees to
purchase from the Company at the Closing (as defined herein) Units in amounts
corresponding with the Subscription Amount set forth on each Buyer's signature
page hereto.
(b)                Closing Date. The Closing of the purchase of Units by the
Buyers shall occur at the offices of Ortoli Rosenstadt LLP, 501 Madison Avenue,
New York, NY 10022. The date and time of the Closing shall be at a time
determined by the Company provided that the conditions of Section 6 and 7 have
been either satisfied or waived (the "Closing Date"); provided that in no event
shall the Closing Date be after July 25, 2017. As used herein "Business Day"
means any day other than a Saturday, Sunday or other day on which commercial
banks in New York, New York are authorized or required by law to remain closed.
(c)            Form of Payment; Deliveries. Subject to the satisfaction of the
terms and conditions of this Agreement and the Escrow Agreement (as defined
herein), on or prior to the Closing Date, (i) the Buyers shall have (a)
delivered to the Escrow Agent (as defined herein) such aggregate proceeds for
the Units to be issued and sold to such Buyer at the Closing, (b) entered into
an agreement to cancel indebtedness of the Company to such Buyer, including
interest, at a conversion price equal to the Purchase Price, or (c) delivered to
the Company or Escrow Agent adequate consideration for the Units by any
combination of such methods, (ii) the Company shall issue Units which such Buyer
is purchasing at the Closing in amounts indicated on such Buyer's signature page
hereto, duly executed on behalf of the Company and (iii) pursuant to the terms
of an escrow agreement to be entered into among the Company, ServisFirst Bank,
an Alabama state-chartered bank (the "Escrow Agent"), and Brookline Capital
Markets, a division of CIM Securities, LLC, a Colorado limited liability company
(the "Placement Agent") as representative of the Buyers (the "Escrow Agreement",
the form of which is attached as Exhibit C), the aggregate proceeds for the
Units shall be delivered by the Escrow Agent to the Company (except evidence of
cancellation of indebtedness of the Company to any Buyer, as permitted by
clauses (i)(b) or (i)(c) above, which shall not be required to pass through
control of the Escrow Agent). Within five Business Days of the Closing, the
Company shall deliver to each Buyer (i) certificates representing the Warrants
purchased by such Buyer and (ii) either (a) certificates representing the Common
Stock purchased by each Buyer in Units or (b) evidence that the transfer agent
has entered such Common Stock in the Buyer's name in book entry form.
2.            BUYER'S REPRESENTATIONS AND WARRANTIES.
Each Buyer, severally and not jointly, represents and warrants to the Company
with respect to only itself that, as of the date hereof and as of the Closing
Date:
(a)                Investment Purpose. The Buyer is acquiring the Securities for
its own account for investment only and not with a view towards, or for resale
in connection with, the public sale or distribution thereof, except pursuant to
sales registered or exempted under the Securities Act; provided, however, that
by making the representations herein, such Buyer reserves the right to dispose
of the Securities at any time in accordance with or pursuant to an effective
registration statement covering such Securities or an available exemption under
the Securities Act. Such Buyer does not presently have any agreement or
understanding, directly or indirectly, with any Person to distribute any of the
Securities.
(b)                Accredited Investor Status. The Buyer is an "Accredited
Investor" as that term is defined in Rule 501(a) of Regulation D.
(c)                General Solicitation. The Buyer is not purchasing the
Securities as a result of any advertisement, article, notice or other
communication regarding the Securities published in any newspaper, magazine or
similar media or broadcast over television or radio or presented at any seminar
or any other general advertisement, including, but not limited to, the Company's
Registration Statement on Form S-1 (No. 333-211647).
(d)            Experience. The Buyer, either alone or together with its
representatives, has such knowledge, sophistication and experience in business
and financial matters so as to be capable of evaluating the merits and risks of
the prospective investment in the Securities, and has so evaluated the merits
and risks of such investment. The Buyer is able to bear the economic risk of an
investment in the Securities and, at the present time, is able to afford a
complete loss of such investment.
(e)            Independent Investment Decision. The Buyer has independently
evaluated the merits of its decision to purchase Securities pursuant to the
Transaction Documents, and such Buyer confirms that it has not relied on the
advice of any other Buyer's business and/or legal counsel in making such
decision. The Buyer understands that nothing in this Agreement or any other
materials presented by or on behalf of the Company to the Buyer in connection
with the purchase of the Securities constitutes legal, tax or investment advice.
The Buyer has consulted such legal, tax and investment advisors as it, in its
sole discretion, has deemed necessary or appropriate in connection with its
purchase of the Securities. The Buyer understands that the Placement Agent has
acted solely as the agent of the Company in this placement of the Shares and
Warrants and such Buyer has not relied on the business or legal advice of the
Placement Agent or its respective agents, counsel or Affiliates in making its
investment decision hereunder, and the Buyer confirms that none of such Persons
has made any representations or warranties to such Buyer in connection with the
transactions contemplated by the Transaction Documents.
(f)              Reliance on Exemptions. The Buyer understands that the
Securities are being offered and sold to it in reliance on specific exemptions
from the registration requirements of United States federal and state securities
laws and that the Company is relying in part upon the truth and accuracy of, and
such Buyer's compliance with, the representations, warranties, agreements,
acknowledgments and understandings of such Buyer set forth herein in order to
determine the availability of such exemptions and the eligibility of such Buyer
to acquire the Securities.
(g)                Information. The Buyer and its advisors (and his or its
counsel), if any, have been furnished with all materials relating to the
business, finances and operations of the Company and information it deemed
material to making an informed investment decision regarding his purchase of the
Securities, which have been requested by such Buyer. The Buyer and its advisors,
if any, have been afforded the opportunity to ask questions of the Company and
its management. Neither such inquiries nor any other due diligence
investigations conducted by such Buyer or its advisors, if any, or its
representatives shall modify, amend or affect such Buyer's right to rely on the
Company's representations and warranties contained in Section 3 below. The Buyer
understands that its investment in the Securities involves a high degree of
risk. The Buyer has sought such accounting, legal and tax advice, as it has
considered necessary to make an informed investment decision with respect to its
acquisition of the Securities.
(h)                Transfer or Resale. The Buyer understands that: (i) the
Securities have not been registered under the Securities Act or any state
securities laws, and may not be offered for sale, sold, assigned or transferred
unless (A) subsequently registered thereunder, (B) such Buyer shall have
delivered to the Company an opinion of counsel, in a generally acceptable form,
to the effect that such Securities to be sold, assigned or transferred may be
sold, assigned or transferred pursuant to an exemption from such registration
requirements, or (C) such Buyer provides the Company with reasonable assurances
(in the form of seller and broker representation letters) that such Securities
can be sold, assigned or transferred pursuant to Rule 144 promulgated under the
Securities Act, as amended (or a successor rule thereto) (collectively, "Rule
144"), in each case following the applicable holding period set forth therein;
and (ii) any sale of the Securities made in reliance on Rule 144 may be made
only in accordance with the terms of Rule 144 and further, if Rule 144 is not
applicable, any resale of the Securities under circumstances in which the seller
(or the person through whom the sale is made) may be deemed to be an underwriter
(as that term is defined in the Securities Act) may require compliance with some
other exemption under the Securities Act or the rules and regulations of the SEC
thereunder.
(i)                Legends. The Buyer agrees to the imprinting, so long as its
required by this Section 2(f), of a restrictive legend on the Securities in
substantially the following form:
THE SECURITIES REPRESENTED BY THIS CERTIFICATE AND ANY SECURITIES INTO WHICH IT
MAY BE EXERCISED HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR APPLICABLE STATE SECURITIES LAWS. THE SECURITIES HAVE BEEN ACQUIRED
SOLELY FOR INVESTMENT PURPOSES AND NOT WITH A VIEW TOWARD RESALE AND MAY NOT BE
OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED IN THE ABSENCE OF AN EFFECTIVE
REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR APPLICABLE STATE SECURITIES LAWS, OR AN OPINION OF COUNSEL, IN A
GENERALLY ACCEPTABLE FORM, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR
APPLICABLE STATE SECURITIES LAWS.

--------------------------------------------------------------------------------

Certificates evidencing the Warrant Shares shall not contain any legend
(including the legend set forth above), (i) while a registration statement
covering the resale of such security is effective under the Securities Act or
(ii) if such legend is not required under applicable requirements of the
Securities Act (including judicial interpretations and pronouncements issued by
the staff of the SEC). The Buyer agrees that the removal of restrictive legend
from certificates representing Securities as set forth in this Section 3(f) is
predicated upon the Company's reliance that the buyer will sell any Securities
pursuant to either the registration requirements of the Securities Act,
including any applicable prospectus delivery requirements, or an exemption
therefrom, and that if Securities are sold pursuant to a registration statement,
they will be sold in compliance with the plan of distribution set forth therein.
(j)              Organization; Authority. Such Buyer, if an entity, is an entity
duly organized, validly existing and in good standing under the laws of the
jurisdiction of its organization with the requisite power and authority to enter
into and to consummate the transactions contemplated by the Transaction
Documents (as defined below) to which it is a party and otherwise to carry out
its obligations hereunder and thereunder.
(k)              Authorization, Enforcement. This Agreement has been duly and
validly authorized, executed and delivered on behalf of such Buyer and shall
constitute the legal, valid and binding obligations of such Buyer enforceable
against such Buyer in accordance with its terms, except as such enforceability
may be limited by general principles of equity or to applicable bankruptcy,
insolvency, reorganization, moratorium, liquidation and other similar laws
relating to, or affecting generally, the enforcement of applicable creditors'
rights and remedies.
(l)              No Conflicts. The execution, delivery and performance by such
Buyer of this Agreement and the consummation by such Buyer of the transactions
contemplated hereby will not (i) result in a violation of the organizational
documents of such Buyer, (ii) conflict with, or constitute a default (or an
event which with notice or lapse of time or both would become a default) under,
or give to others any rights of termination, amendment, acceleration or
cancellation of, any agreement, indenture or instrument to which such Buyer is a
party or (iii) result in a violation of any law, rule, regulation, order,
judgment or decree (including federal and state securities laws) applicable to
such Buyer, except, in the case of clauses (ii) and (iii) above, for such
conflicts, defaults, rights or violations which could not, individually or in
the aggregate, reasonably be expected to have a material adverse effect on the
ability of such Buyer to perform its obligations hereunder.
(m)            Brokers and Finders. No Person will have, as a result of the
transactions contemplated by this Agreement, any valid right, interest or claim
against or upon the Company or any Buyer for any commission, fee or other
compensation pursuant to any agreement, arrangement or understanding entered
into by or on behalf of the Buyer.
(n)              Certain Trading Activities. The Buyer has not directly or
indirectly, nor has any Person acting on behalf of or pursuant to any
understanding with the Buyer, engaged in any transactions in the securities of
the Company (including, without limitation, any Short Sales (as defined below)
involving the Company's securities) during the period commencing as of the time
that communications regarding the specific investment in the
Company contemplated by this Agreement began and ending immediately prior to the
execution of this Agreement by such Buyer. The Buyer hereby agrees that it shall
not directly or indirectly, engage in any Short Sales involving the Company's
securities during the period commencing on the date hereof and ending when no
Warrants remain outstanding. For purposes of this Agreement, "Short Sales" means
all "short sales" as defined in Rule 200 promulgated under Regulation SHO under
the 1934 Act (as defined below). The Buyer is aware that Short Sales and other
hedging activities may be subject to applicable federal and state securities
laws, rules and regulations and the Buyer acknowledges that the responsibility
of compliance with any such federal or state securities laws, rules and
regulations is solely the responsibility of the Buyer.
(o)            No Governmental Review. The Buyer understands that no United
States federal or state agency or any other government or governmental agency
has passed on or made any recommendation or endorsement of the Securities or the
fairness or suitability of the investment in the Securities nor have such
authorities passed upon or endorsed the merits of the Offering.
(p)            Regulation M. The Buyer is aware that the anti-manipulation rules
of Regulation M under the Exchange Act may apply to sales of Common Stock and
other activities with respect to the Common Stock by the Buyers.
(q)              Appointment of Placement Agent. Each Buyer irrevocably appoints
the Placement Agent to act as its representative in connection with the Escrow
Agreement.
(r)              No minimum. Each Buyer acknowledges that there is no minimum
number of Units that must be sold to conduct a Closing and that the Buyer could
be the sole Buyer under his Agreement.
(s)              The Buyer, to the extent that such Buyer is a holder of any
promissory note of the Company being cancelled, in whole or in part, in
consideration of the issuance hereunder of Units to such Buyer, hereby agrees
that the agreed portion of the total amount owed to such Investor under such
note is being tendered to the Company in exchange for the applicable Units, and
effective upon the Company’s and such Buyer’s execution and delivery of this
Agreement, without any further action required by the Company or such Buyer,
such note and all obligations set forth therein shall be immediately deemed
repaid and terminated in whole or in part, as applicable, including, but not
limited to, any security interest effected therein.
3.            REPRESENTATIONS AND WARRANTIES OF THE COMPANY.
Except as otherwise set forth in the Company's public filings with the U.S.
Securities and Exchange Commission, the Company hereby makes the representations
and warranties set forth below to The Buyer:
(a)          Organization and Qualification. The Company and each of its
Subsidiaries are entities duly formed, validly existing and in good standing
under the laws of the jurisdiction in which they are formed, and have the
requisite power and authority to own their properties and to carry on their
business as now being conducted and as presently proposed to be conducted. The
Company and each of its Subsidiaries is duly qualified as a foreign entity to do
business and is in good standing in every jurisdiction in which its ownership of
property or the nature of the business conducted by it makes such qualification
necessary, except to the extent that the failure to be so qualified or be in
good standing would not reasonably be expected to have a Material Adverse Effect
(as defined below). As used in this Agreement, "Material Adverse Effect" means
any material adverse effect on (i) the business, properties, assets,
liabilities, operations (including results thereof), condition (financial or
otherwise) or prospects of the Company and its Subsidiary, taken as a whole,
(ii) the transactions contemplated hereby or in any of the other Transaction
Documents or any other agreements or instruments to be entered into by the
Company in connection herewith or therewith or (iii) the authority or ability of
the Company to perform any of its obligations under any of the Transaction
Documents (as defined below). "Subsidiaries" means any Person in which the
Company, directly or indirectly, owns a majority of the outstanding capital
stock having voting power or holds a majority of the equity or similar interest
of such Person, and each of the foregoing, is individually referred to herein as
a "Subsidiary".
(b)          Authorization; Enforcement; Validity. The Company has the requisite
power and authority to enter into and perform its obligations under this
Agreement and the other Transaction Documents and to issue the Securities in
accordance with the terms hereof and thereof. The execution and delivery of this
Agreement and the other Transaction Documents by the Company and the
consummation by the Company of the transactions contemplated hereby and thereby
(including, without limitation, the issuance of the Securities, and the
reservation for issuance and issuance of the Warrants Shares issuable upon
exercise of the Warrants, have been duly authorized by the Company's board of
directors and no further filing, consent or authorization is required by the
Company, its board of directors or its stockholders or other governmental body.
This Agreement has been, and the other Transaction Documents to which the
Company is a party will be prior to the Closing, duly executed and delivered by
the Company, and each constitutes the legal, valid and binding obligations of
the Company, enforceable against the Company in accordance with its respective
terms, except as such enforceability may be limited by general principles of
equity or applicable bankruptcy, insolvency, reorganization, moratorium,
liquidation or similar laws relating to, or affecting generally, the enforcement
of applicable creditors' rights and remedies and except as rights to
indemnification and to contribution may be limited by federal or state
securities law. "Transaction Documents" means, collectively, this Agreement, the
Registration Rights Agreement, the Escrow Agreement, the Warrants, ancillary
documents provided by the Placement Agent (which documents may include, without
limitation, an investor acknowledgment letter, a client suitability review
questionnaire and an anti-money laundering information form) and each of the
other agreements and instruments entered into by the Company or delivered by the
Company in connection with the transactions contemplated hereby and thereby, as
may be amended from time to time.
(c)          Issuance of Securities. The issuance of the Securities are duly
authorized and, upon issuance and payment in accordance with the terms of the
Transaction Documents the respective Securities shall be validly issued, fully
paid and non-assessable and free from all preemptive or similar rights,
mortgages, defects, claims, liens, pledges, charges, taxes, rights of first
refusal, encumbrances, security interests and other encumbrances (collectively
"Liens") with respect to the issuance thereof. As of the Closing, the Company
shall have reserved from its duly authorized capital stock the maximum number of
Warrant Shares. Upon issuance in accordance with the Warrants, the Warrant
Shares, when issued, will be validly issued, fully paid and nonassessable and
free from all preemptive or similar rights or Liens with respect to the issue
thereof, with the holders being entitled to all rights accorded to a holder of
Common Stock.
(d)              No Conflicts. The execution, delivery and performance of the
Transaction Documents by the Company and the consummation by the Company of the
transactions contemplated hereby and thereby (including, without limitation, the
issuance of the Securities, and the reservation for issuance of the Warrant
Shares) will not (i) result in a violation of the Articles of Incorporation (as
defined below), Bylaws (as defined below), certificate of formation, memorandum
of association, articles of association, bylaws or other organizational
documents of the Company or any of its Subsidiaries, or any capital stock or
other securities of the Company or any of its Subsidiaries, (ii) conflict with,
or constitute a default under, or give to others any rights of termination,
amendment, acceleration or cancellation of, any agreement, indenture or
instrument to which the Company or any of its Subsidiaries is a party, or (iii)
result in a violation of any law, rule, regulation, order, judgment or decree
(including, without limitation, U.S. federal and state securities laws and
regulations, the securities laws of the jurisdictions of the Company's
incorporation or in which it or its subsidiaries operate and the rules and
regulations of the OTC QB (the "Principal Market") and including all applicable
laws, rules and regulations of the State of Nevada) applicable to the Company or
any of its Subsidiaries or by which any property or asset of the Company or any
of its Subsidiaries is bound or affected, except in the case of (ii) and (iii)
for any conflict, default, right or violation that would not reasonably be
expected to result in a Material Adverse Effect.
(e)          Consents. The Company is not required to obtain any material
consent from, authorization or order of, or make any filing or registration with
(other than any filings as may be required by any state securities agencies, the
filing of a Form D with the US Securities and Exchange Commission and any
filings as may be required by the Principal Market), any Governmental Entity (as
defined below) or any regulatory or self-regulatory agency or any other Person
in order for it to execute, deliver or perform any of its obligations under or
contemplated by the Transaction Documents, in each case, in accordance with the
terms hereof or thereof. All consents, authorizations, orders, filings and
registrations which the Company or any Subsidiary is required to obtain pursuant
to the preceding sentence have been or will be obtained or effected on or prior
to the Closing Date, and neither the Company nor any of its Subsidiaries are
aware of any facts or circumstances which might prevent the Company or any of
its Subsidiaries from obtaining or effecting any of the registration,
application or filings contemplated by the Transaction Documents. The Company is
not in violation of the requirements of the Principal Market and has no
knowledge of any facts or circumstances which could reasonably lead to delisting
or suspension of the Common Stock in the foreseeable future. The Company has
notified the Principal Market of the issuance of all of the Securities
hereunder, which does not require obtaining the approval of the stockholders of
the Company or any other Person or Governmental Entity, and the Principal Market
has completed its review of the related Listing of Additional Share form.
"Governmental Entity" means any nation, state, county, city, town, village,
district, or other political jurisdiction of any nature, federal, state, local,
municipal, foreign, or other government, governmental or quasi-governmental
authority of any nature (including any governmental agency, branch, department,
official, or entity and any court or other tribunal), multi-national
organization or body; or body exercising, or entitled to exercise, any
administrative, executive, judicial, legislative, police, regulatory, or taxing
authority or power of any nature or instrumentality of any of the foregoing,
including any entity or enterprise owned or controlled by a government or a
public international organization or any of the foregoing.
(f)          Acknowledgment Regarding Buyer's Purchase of Securities. The
Company acknowledges and agrees that each Buyer is acting solely in the capacity
of an arm's length purchaser with respect to the Transaction Documents and the
transactions contemplated hereby and thereby and that no Buyer is (i) an officer
or director of the Company or any of its Subsidiaries, (ii) to its knowledge, an
"affiliate" (as defined in Rule 144 promulgated under the 1933 Act (or a
successor rule thereto) (collectively, "Rule 144")) of the Company or any of its
Subsidiaries or (iii) to its knowledge, a "beneficial owner" of more than 10% of
the shares of Common Stock (as defined for purposes of Rule 13d-3 of the 1934
Act). The Company further represents to each Buyer that the Company's decision
to enter into the Transaction Documents to which it is a party has been based
solely on the independent evaluation by the Company and its representatives.
(g)          No Integrated Offering. None of the Company, its Subsidiaries or
any of their affiliates, nor any Person acting on their behalf has, directly or
indirectly, made any offers or sales of any security or solicited any offers to
buy any security, under circumstances that would cause this offering of the
Securities to require approval of stockholders of the Company under any
applicable stockholder approval provisions, including, without limitation, under
the rules and regulations of any exchange or automated quotation system on which
any of the securities of the Company are listed or designated for quotation.
None of the Company, its Subsidiaries, their affiliates nor any Person acting on
their behalf will take any action or steps that would cause the offering of any
of the Securities to be integrated with other offerings of securities of the
Company.
(h)          Application of Takeover Protections; Rights Agreement. The Company
and its board of directors have taken all necessary action, if any, in order to
render inapplicable any control share acquisition, interested stockholder,
business combination, poison pill (including, without limitation, any
distribution under a rights agreement), stockholder rights plan or other similar
anti-takeover provision under the Articles of Incorporation, Bylaws or other
organizational documents or the laws of the jurisdiction of its incorporation or
otherwise which is or could become applicable to any Buyer as a result of the
transactions contemplated by this Agreement, including, without limitation, the
Company's issuance of the Securities and any Buyer's ownership of the
Securities.
(i)          SEC Documents; Financial Statements. The Company has filed all
reports, schedules, forms, proxy statements, statements and other documents
required to be filed by it with the SEC pursuant to the reporting requirements
of the Securities Exchange Act of 1934, as amended (the "1934 Act") (all of the
foregoing filed prior to the date hereof and all exhibits and appendices
included therein and financial statements, notes and schedules thereto and
documents incorporated by reference therein being hereinafter referred to as the
"SEC Documents"). As of their respective dates (which in the event of an amended
SEC Document, shall be the date of the last such amendment), the SEC Documents
complied in all material respects with the requirements of the 1934 Act and the
rules and regulations of the SEC promulgated thereunder applicable to the SEC
Documents, and none of the SEC Documents, at the time they were filed with the
SEC, contained any untrue statement of a material fact or omitted to state a
material fact required to be stated therein or necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading. As of their respective dates, the financial statements of
the Company included in the SEC Documents complied in all material respects with
applicable accounting requirements and the published rules and regulations of
the SEC with respect thereto as in effect as of the time of filing. Such
financial statements have been prepared in accordance with generally accepted
accounting principles ("GAAP"), consistently applied, during the periods
involved (except (i) as may be otherwise indicated in such financial statements
or the notes thereto, or (ii) in the case of unaudited interim statements, to
the extent they may exclude footnotes or may be condensed or summary statements)
and fairly present in all material respects the financial position of the
Company as of the dates thereof and the results of its operations and cash flows
for the periods then ended (subject, in the case of unaudited statements, to
normal year-end audit adjustments which will not be material, either
individually or in the aggregate). No other information provided by or on behalf
of the Company to any of the Buyers which is not included in the SEC Documents
(including, without limitation, information in the disclosure schedules to this
Agreement) contains any untrue statement of a material fact or omits to state
any material fact necessary in order to make the statements therein not
misleading, in the light of the circumstance under which they are or were made.
The Company is not currently contemplating to amend or restate any of the
financial statements (including, without limitation, any notes or any letter of
the independent accountants of the Company with respect thereto) included in the
SEC Documents (the "Financial Statements"), nor is the Company currently aware
of facts or circumstances which would require the Company to amend or restate
any of the Financial Statements, in each case, in order for any of the
Financials Statements to be in compliance with GAAP and the rules and
regulations of the SEC. The Company has not been informed by its independent
accountants that they recommend that the Company amend or restate any of the
Financial Statements or that there is any need for the Company to amend or
restate any of the Financial Statements.
(j)          Absence of Certain Changes. Since the date of the Company's most
recent audited financial statements contained in a Form 10-K, there has been no
material adverse change and no material adverse development in the business,
assets, liabilities, properties, operations (including results thereof),
condition (financial or otherwise) or prospects of the Company or any of its
Subsidiaries. Since the date of the Company's most recent audited financial
statements contained in a Form 10-K, neither the Company nor any of its
Subsidiaries has (i) declared or paid any dividends, (ii) sold any material
assets, individually or in the aggregate, outside of the ordinary course of
business or (iii) made any material capital expenditures, individually or in the
aggregate, outside of the ordinary course of business. Neither the Company nor
any of its Subsidiaries has taken any steps to seek protection pursuant to any
law or statute relating to bankruptcy, insolvency, reorganization, receivership,
liquidation or winding up, nor does the Company or any Subsidiary have any
knowledge or reason to believe that any of their respective creditors intend to
initiate involuntary bankruptcy proceedings or any actual knowledge of any fact
which would reasonably lead a creditor to do so.
(k)          No Undisclosed Events, Liabilities, Developments or Circumstances.
No event, liability, development or circumstance has occurred or exists, or is
reasonably expected to exist or occur specific to the Company, any of its
Subsidiaries or any of their respective businesses, properties, liabilities,
prospects, operations (including results thereof) or condition (financial or
otherwise), that has not been publicly disclosed and would reasonably be
expected to have a Material Adverse Effect. For the avoidance of doubt, this
section shall not relate to any event, liability, development or circumstance
that affects others companies in the Company's industry.
(l)          Conduct of Business; Regulatory Permits. Neither the Company nor
any of its Subsidiaries is in violation of any term under its Articles of
Incorporation, any certificate of designation, preferences or rights of any
other outstanding series of preferred stock of the Company or any of its
Subsidiaries or Bylaws or their organizational charter, certificate of
formation, memorandum of association, articles of association, Articles of
Incorporation or certificate of incorporation or bylaws, respectively. Neither
the Company nor any of its Subsidiaries is in violation of any judgment, decree
or order or any statute, ordinance, rule or regulation applicable to the Company
or any of its Subsidiaries, and neither the Company nor any of its Subsidiaries
will conduct its business in violation of any of the foregoing, except in all
cases for violations which would not reasonably be expected to have a Material
Adverse Effect. Without limiting the generality of the foregoing, the Company is
not in violation of any of the rules, regulations or requirements of the
Principal Market and has no knowledge of any facts or circumstances that could
reasonably lead to delisting or suspension of the Common Stock by the Principal
Market in the foreseeable future. During the one year prior to the date hereof,
(i) the Common Stock has been listed or designated for quotation on the
Principal Market, (ii) trading in the Common Stock has not been suspended by the
SEC or the Principal Market and (iii) the Company has received no communication,
written or oral, from the SEC or the Principal Market regarding the suspension
or delisting of the Common Stock from the Principal Market, which has not been
publicly disclosed. The Company and each of its Subsidiaries possess all
certificates, authorizations and permits issued by the appropriate regulatory
authorities necessary to conduct their respective businesses, except where the
failure to possess such certificates, authorizations or permits would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect, and neither the Company nor any of its Subsidiaries has received
any notice of proceedings relating to the revocation or modification of any such
certificate, authorization or permit. There is no agreement, commitment,
judgment, injunction, order or decree binding upon the Company or any of its
Subsidiaries or to which the Company or any of its Subsidiaries is a party which
has or would reasonably be expected to have the effect of prohibiting or
materially impairing any business practice of the Company or any of its
Subsidiaries, any acquisition of property by the Company or any of its
Subsidiaries or the conduct of business by the Company or any of its
Subsidiaries as currently conducted other than such effects, individually or in
the aggregate, which have not had and would not reasonably be expected to have a
Material Adverse Effect on the Company or any of its Subsidiaries.
(m)          Foreign Corrupt Practices. Neither the Company nor any of its
Subsidiaries nor any director, officer, agent, employee, nor any other person
acting for or on behalf of the Company or any of its Subsidiaries (individually
and collectively, a "Company Affiliate") have violated the U.S. Foreign Corrupt
Practices Act (the "FCPA”) or any other applicable anti-bribery or
anti-corruption laws, nor has any Company Affiliate offered, paid, promised to
pay, or authorized the payment of any money, or offered, given, promised to
give, or authorized the giving of anything of value, to any officer, employee or
any other person acting in an official capacity for any Governmental Entity to
any political party or official thereof or to any candidate for political office
(individually and collectively, a "Government Official") or to any person under
circumstances where such Company Affiliate knew or was aware of a high
probability that all or a portion of such money or thing of value would be
offered, given or promised, directly or indirectly, to any Government Official,
for the purpose, in violation of applicable law, of: (i) (A) influencing any act
or decision of such Government Official in his/her official capacity, (B)
inducing such Government Official to do or omit to do any act in violation of
his/her lawful duty, (C) securing any improper advantage, or (D) inducing such
Government Official to influence or affect any act or decision of any
Governmental Entity, or (ii) assisting the Company or its Subsidiaries in
obtaining or retaining business for or with, or directing business to, the
Company or its Subsidiaries.
(n)          Equity Capitalization.
(i)            Definitions:
(A)
"Common Stock" means (x) the Company's shares of common stock, par value $0.001
per share, and (y) any capital stock into which such common stock shall have
been changed or any share capital resulting from a reclassification of such
common stock.

(B)
"Preferred Stock" means (x) the Company's blank check preferred stock, par value
$0.001 per share, the terms of which may be designated by the board of directors
of the Company in a statement of designations and (y) any capital stock into
which such preferred stock shall have been changed or any share capital
resulting from a reclassification of such preferred stock (other than a
conversion of such preferred stock into Common Stock in accordance with the
terms of such Certificate of Designations).

(ii)            Authorized and Outstanding Capital Stock. As of the date hereof,
the authorized capital stock of the Company consists of (A) 250,000,000 shares
of Common Stock, of which, approximately 11,000,000 are issued and outstanding
and (B) 100,000,000 shares of Preferred Stock, none of which are issued and
outstanding.
(iii)            Valid Issuance; Available Shares. All of such outstanding
shares are duly authorized and have been validly issued and are fully paid and
nonassessable.
(iv)            Existing Securities; Obligations. Except as disclosed in the SEC
Documents: (A) none of the Company's or any Subsidiary's shares, interests or
capital stock is subject to preemptive rights or any other similar rights or
Liens suffered or permitted by the Company or any Subsidiary; (B) there are no
outstanding options, warrants, scrip, rights to subscribe to, calls or
commitments of any character whatsoever relating to, or securities or rights
convertible into, or exercisable or exchangeable for, any shares, interests or
capital stock of the Company or any of its Subsidiaries, or contracts,
commitments, understandings or arrangements by which the Company or any of its
Subsidiaries is or may become bound to issue additional shares, interests or
capital stock of the Company or any of its Subsidiaries or options, warrants,
scrip, rights to subscribe to, calls or commitments of any character whatsoever
relating to, or securities or rights convertible into, or exercisable or
exchangeable for, any shares, interests or capital stock of the Company or any
of its Subsidiaries; (C) there are no agreements or arrangements under which the
Company or any of its Subsidiaries is obligated to register the sale of any of
their securities under the 1933 Act (except pursuant to this Agreement); (D)
there are no outstanding securities or instruments of the Company or any of its
Subsidiaries which contain any redemption or similar provisions, and there are
no contracts, commitments, understandings or arrangements by which the Company
or any of its Subsidiaries is or may become bound to redeem a security of the
Company or any of its Subsidiaries; (E) there are no securities or instruments
containing anti-dilution or similar provisions that will be triggered by the
issuance of the Securities; and (G) neither the Company nor any Subsidiary has
any stock appreciation rights or "phantom stock" plans or agreements or any
similar plan or agreement.
(v)            Organizational Documents. The Company has furnished to the Buyers
or filed on EDGAR true, correct and complete copies of the Company's Articles of
Incorporation, as amended and as in effect on the date hereof (the "Articles of
Incorporation"), and the Company's bylaws, as amended and as in effect on the
date hereof (the "Bylaws"), and the terms of all Convertible Securities and the
material rights of the holders thereof in respect thereto.
(o)        Litigation. Except as disclosed in the SEC Documents, there is no
action, suit, arbitration, proceeding, inquiry or investigation before or by the
Principal Market, any court, public board, other Governmental Entity,
self-regulatory organization or body pending or, to the knowledge of the
Company, threatened against or affecting the Company or any of its Subsidiaries,
the Common Stock or any of the Company's or its Subsidiaries' officers or
directors, whether of a civil or criminal nature or otherwise, in their
capacities as such, which would reasonably be expected to result in a Material
Adverse Effect. After reasonable inquiry of its employees, the Company is not
aware of any event which might result in or form the basis for any such action,
suit, arbitration, investigation, inquiry or other proceeding. Without
limitation of the foregoing, there has not been, and to the knowledge of the
Company, there is not pending or contemplated, any investigation by the SEC
involving the Company, any of its Subsidiaries or any current or former director
or officer of the Company or any of its Subsidiaries. Neither the Company nor
any of its Subsidiaries is the subject of any order, writ, judgment, injunction,
decree, determination or award of any Governmental Entity that would reasonably
be expected to result in a Material Adverse Effect.
(p)        Manipulation of Price. Neither the Company nor any of its
Subsidiaries has, and, to the knowledge of the Company, no Person acting on
their behalf has, directly or indirectly, (i) taken any action designed to cause
or to result in the stabilization or manipulation of the price of any security
of the Company or any of its Subsidiaries to facilitate the sale or resale of
any of the Securities, (ii) sold, bid for, purchased, or paid any compensation
for soliciting purchases of, any of the Securities, or (iii) paid or agreed to
pay to any Person any compensation for soliciting another to purchase any other
securities of the Company or any of its Subsidiaries.
(q)        Registration Eligibility. The Company is eligible to register the
resale of the Warrant Shares by the Buyers using Form S-1 promulgated under the
1933 Act, provided that the US Securities and Exchange Commission may require
the Company to register the Warrant Shares in multiple registration statements
to avoid an indirect primary offering.
(r)          Shell Company Status. The Company is not, but was until January 8,
2016, an issuer identified in, or subject to, Rule 144(i).
(s)          Money Laundering. The Company and its Subsidiaries are in
compliance with, and have not previously violated, the USA Patriot Act of 2001
and all other applicable U.S. and non-U.S. anti-money laundering laws and
regulations, including, but not limited to, the laws, regulations and Executive
Orders and sanctions programs ("Sanctions Programs") administered by the U.S.
Office of Foreign Assets Control ("OFAC"), including, without limitation, (i)
Executive Order 13224 of September 23, 2001 entitled, "Blocking Property and
Prohibiting Transactions With Persons Who Commit, Threaten to Commit, or Support
Terrorism" (66 Fed. Reg. 49079 (2001)); and any regulations contained in 31 CFR,
Subtitle B, Chapter V.
(t)          Disclosure. The Company confirms that neither it nor any other
Person acting on its behalf has provided any of the Buyers or their agents or
counsel with any information that constitutes or could reasonably be expected to
constitute material, non- public information concerning the Company or any of
its Subsidiaries, other than the existence of the transactions contemplated by
this Agreement and the other Transaction Documents. The Company understands and
confirms that each of the Buyers will rely on the foregoing representations in
effecting transactions in securities of the Company. All disclosure provided to
the Buyers regarding the Company and its Subsidiaries, their businesses and the
transactions contemplated hereby, including the schedules to this Agreement,
furnished by or on behalf of the Company or any of its Subsidiaries, taken as a
whole, is true and correct and does not contain any untrue statement of a
material fact or omit to state any material fact necessary in order to make the
statements made therein, in the light of the circumstances under which they were
made, not misleading. All of the written information furnished after the date
hereof by or on behalf of the Company or any of its Subsidiaries to each Buyer
pursuant to or in connection with this Agreement and the other Transaction
Documents, taken as a whole, will be true and correct in all material respects
as of the date on which such information is so provided and will not contain any
untrue statement of a material fact or omit to state any material fact necessary
in order to make the statements made therein, in the light of the circumstances
under which they were made, not misleading. No event or circumstance has
occurred or information exists with respect to the Company or any of its
Subsidiaries or its or their business, properties, liabilities, prospects,
operations (including results thereof) or conditions (financial or otherwise),
which, under applicable law, rule or regulation, requires public disclosure at
or before the date hereof or announcement by the Company but which has not been
so publicly disclosed. All financial projections and forecasts that have been
prepared by or on behalf of the Company or any of its Subsidiaries and made
available to the Buyers have been prepared in good faith based upon reasonable
assumptions and represented, at the time each such financial projection or
forecast was delivered to each Buyer, the Company's best estimate of future
financial performance (it being recognized that such financial projections or
forecasts are not to be viewed as facts and that the actual results during the
period or periods covered by any such financial projections or forecasts may
differ from the projected or forecasted results). The Company acknowledges and
agrees that no Buyer makes or has made any representations or warranties with
respect to the transactions contemplated hereby other than those specifically
set forth in Section 2.
(u)          Regulatory Permits. The Company and each of its Subsidiaries
possess all certificates, authorizations and permits issued by the appropriate
federal, state, local or foreign regulatory authorities necessary to conduct its
respective business as currently conducted and as described in the SEC
Documents, except where the failure to possess such permits, individually or in
the aggregate, has not and would not have a Material Adverse Effect ("Material
Permits"). Neither the Company nor any of its Subsidiaries has received any
notice of Proceedings relating to the revocation or material adverse
modification of any such Material Permits.
(v)          Title to Assets. The Company and its Subsidiaries have good and
marketable title in fee simple to all real property owned by them, if any. The
Company and its Subsidiaries have good and marketable title to all tangible
personal property owned by them that is material to the business of the Company
and its Subsidiaries, taken as whole, in each case free and clear of all Liens
except as disclosed in Schedule 3.1(o) or such as do not materially affect the
value of such property and do not interfere with the use made and proposed to be
made of such property by the Company and any of its Subsidiaries. Any real
property and facilities held under lease by the Company and any of its
Subsidiaries are held by them under valid, subsisting and enforceable leases
with such exceptions as are not material and do not interfere with the use made
and proposed to be made of such property and facilities by the Company and its
Subsidiaries.
(w)          Patents and Trademarks. To the knowledge of the Company, the
Company and its Subsidiaries own, possess, license or have other rights to use,
all patents, patent applications, trade and service marks, trade and service
mark applications and registrations, trade names, trade secrets, inventions,
copyrights, licenses, technology, know-how and other intellectual property
rights and similar rights necessary or material for use in connection with their
respective businesses as described in the SEC Documents and which the failure to
so have would have a Material Adverse Effect (collectively, the "Intellectual
Property Rights"). There is no pending or, to the knowledge of the Company,
threatened action, suit, proceeding or claim by any Person that the Company's
business as now conducted infringes or otherwise violates any patent, trademark,
copyright, trade secret or other proprietary rights of such Person. To the
knowledge of the Company, there is no existing infringement by another Person of
any of the Intellectual Property Rights that would have a Material Adverse
Effect. The Company and its Subsidiaries have taken reasonable security measures
to protect the secrecy, confidentiality and value of all of their Intellectual
Property Rights, except where failure to do so would not, individually or in the
aggregate, have a Material Adverse Effect.
(x)          Insurance. The Company and each of its Subsidiaries are insured
against directors and officers liability by insurers of recognized financial
responsibility against such losses and risks and in such amounts as the Company
believes to be prudent and customary in the businesses and locations in which
the Company and the Subsidiaries are engaged. Neither the Company nor any of its
Subsidiaries has received any notice of cancellation of any such insurance, nor,
to the knowledge of the Company, will it or any Subsidiary be unable to renew
their respective existing insurance coverage as and when such coverage expires
or to obtain similar coverage from similar insurers as may be necessary to
continue its business.
(y)        Transactions with Affiliates and Employees. Except as set forth in
the SEC Reports, none of the executive officers or directors of the Company and,
to the knowledge of the Company, none of the employees of the Company is
presently a party to any transaction with the Company or any Subsidiary (other
than for services as employees, officers and directors), that would be required
to be disclosed pursuant to Item 404 of Regulation S-K promulgated under the
Securities Act.
(z)        Sarbanes-Oxley; Disclosure Controls. The Company is in compliance in
all material respects with all of the provisions of the Sarbanes-Oxley Act of
2002 which are applicable to it as of the Closing Date. The Company has
established disclosure controls and procedures (as such term is defined in Rule
13a-15(e) and 15d-15(e) under the Exchange Act) for the Company. Since the end
of the period covered by the Company's most recently filed periodic report under
the Exchange Act, there have been no changes in the Company's internal control
over financial reporting (as such term is defined in the Exchange Act) that has
materially affected, or is reasonably likely to materially affect, the Company's
internal control over financial reporting.
(aa)        FDA. As to each product subject to the jurisdiction of the U.S. Food
and Drug Administration (the "FDA") under the Federal Food, Drug and Cosmetic
Act, as amended, and the regulations thereunder (the "FDCA") that is
manufactured, packaged, labeled, tested, distributed, sold, and/or marketed by
the Company (each such product, a "Product"), such Product is being
manufactured, packaged, labeled, tested, distributed, sold and/or marketed by
the Company in compliance with all applicable requirements under the FDCA and
similar laws, rules and regulations relating to registration, investigational
use, premarket clearance, licensure, or application approval, good manufacturing
practices, good laboratory practices, good clinical practices, product listing,
quotas, labeling, advertising, record keeping and filing of reports, except
where the failure to be in compliance would not have a Material Adverse Effect.
There is no pending, completed or, to the knowledge of the Company, threatened,
Action against the Company, and the Company has not received any notice, warning
letter or other communication from the FDA or any other governmental entity,
which (i) contests the premarket clearance, licensure, registration, or approval
of, the uses of, the distribution of, the manufacturing or packaging of, the
testing of, the sale of, or the labeling and promotion of any Product, (ii)
withdraws its approval of, requests the recall, suspension, or seizure of, or
withdraws or orders the withdrawal of advertising or sales promotional materials
relating to, any Product, (iii) imposes a clinical hold on any clinical
investigation by the Company, (iv) enjoins production at any facility of the
Company, (v) enters or proposes to enter into a consent decree of permanent
injunction with the Company, or (vi) otherwise alleges any violation of any such
laws, rules or regulations by the Company, and which, either individually or in
the aggregate, would have a Material Adverse Effect. The properties, business
and operations of the Company have been and are being conducted in all material
respects in accordance with all applicable laws, rules and regulations of the
FDA. The Company has not been informed by the FDA that the FDA will prohibit the
marketing, sale, license or use in the United States of any product proposed to
be developed, produced or marketed by the Company nor has the FDA expressed any
concern as to approving or clearing for marketing any product being developed or
proposed to be developed by the Company.
(bb)        Certain Fees. No person or entity will have, as a result of the
transactions contemplated by this Agreement, any valid right, interest or claim
against or upon the Company or a Buyer for any commission, fee or other
compensation pursuant to any agreement, arrangement or understanding entered
into by or on behalf of the Company, other than Placement Agent, legal,
accounting and other fees and expenses customary in similar offerings that are
being paid by the Company. The Company shall indemnify, pay, and hold each Buyer
harmless against, any liability, loss or expense (including, without limitation,
attorneys' fees and out-of-pocket expenses) arising in connection with any such
right, interest or claim.
(cc)        Investment Company. The Company is not and, immediately after
receipt of payment for the Shares and Warrants, will not be an "investment
company" within the meaning of the Investment Company Act of 1940, as amended.
The Company shall conduct its business in a manner so that it will not become
subject to the Investment Company Act of 1940, as amended.
(dd)        No General Solicitation. Neither the Company, nor any of its
affiliates, nor any Person acting on its or their behalf, has engaged in any
form of general solicitation or general advertising (within the meaning of
Regulation D under the Securities Act) in connection with the offer or sale of
the Securities.
(ee)        Private Placement. Assuming the accuracy of the Buyers'
representations and warranties set forth in Section 2, no registration under the
Securities Act is required for the offer and sale of the Securities by the
Company to the Buyers as contemplated hereby. The issuance and sale of the
Securities hereunder does not contravene the rules and regulations of the
Primary Market.
4.            COVENANTS.
(a)          Use of Proceeds. The Company will use the proceeds from the sale of
the Securities hereunder for working capital and other general corporate
purposes. Neither the Company nor any Subsidiary will, directly or indirectly,
use the proceeds of the transactions contemplated herein, or lend, contribute,
facilitate or otherwise make available such proceeds to any Person (i) to fund,
either directly or indirectly, any activities or business of or with any Person
that is identified on the list of Specially Designated Nationals and Blocker
Persons maintained by OFAC, or in any country or territory, that, at the time of
such funding, is, or whose government is, the subject of Sanctions Programs, or
(ii) in any other manner that will result in a violation of Sanctions Programs.
(b)          Pledge of Securities. Notwithstanding anything to the contrary
contained in this Agreement, the Company acknowledges and agrees that the
Securities may be pledged by a Buyer in connection with a bona fide margin
agreement or other loan or financing arrangement that is secured by the
Securities. The pledge of Securities shall not be deemed to be a transfer, sale
or assignment of the Securities hereunder, and no Buyer effecting a pledge of
Securities shall be required to provide the Company with any notice thereof or
otherwise make any delivery to the Company pursuant to this Agreement or any
other Transaction Document. The Company hereby agrees to execute and deliver
such documentation as a pledgee of the Securities may reasonably request in
connection with a pledge of the Securities to such pledgee by a Buyer.
(c)          Disclosure of Transactions and Other Material Information. The
Company shall, on or before 9:30 a.m., New York time, on the first (1st)
Business Day after the date of this Agreement, issue a press release (the "Press
Release") reasonably acceptable to the Buyers disclosing all the material terms
of the transactions contemplated by the Transaction Documents. On or before 9:30
a.m., New York time, on the first (1st) Business Day after the date of this
Agreement, the Company shall file a Report of Foreign Issuer on Form 8-K
describing all the material terms of the transactions contemplated by the
Transaction Documents in the form required by the 1934 Act and attaching all the
material Transaction Documents (including, without limitation, this Agreement
(and all schedules to this Agreement) and the form of Statement of Designations)
(including all attachments, the "8-K Filing"). From and after the filing of the
8-K Filing, the Company shall have disclosed all material, non-public
information (if any) provided to any of the Buyers by the Company or any of its
Subsidiaries or any of their respective officers, directors, employees or agents
in connection with the transactions contemplated by the Transaction Documents.
In addition, effective upon the filing of the 8-K Filing, the Company
acknowledges and agrees that any and all confidentiality or similar obligations
with respect to the transactions contemplated by the Transaction Documents under
any agreement, whether written or oral, between the Company, any of its
Subsidiaries or any of their respective officers, directors, affiliates,
employees or agents, on the one hand, and any of the Buyers or any of their
affiliates, on the other hand, shall terminate. The Company shall not, and the
Company shall cause each of its Subsidiaries and each of its and their
respective officers, directors, employees and agents not to, provide any Buyer
with any material, non-public information regarding the Company or any of its
Subsidiaries from and after the date hereof without the express prior written
consent of such Buyer (which may be granted or withheld in such Buyer's sole
discretion).
(d)          Reservation of Shares. So long as any of the Warrants remain
outstanding, the Company shall take all action necessary to at all times have
authorized, and reserved for the purpose of issuance, no less the maximum number
of Warrant Shares issuable upon exercise of all the Warrants then outstanding
(the "Required Reserve Amount"); provided that at no time shall the number of
shares of Common Stock reserved pursuant to this Section 4(g) be reduced other
than proportionally in connection with any conversion and/or redemption, or
reverse stock split. If at any time the number of shares of Common Stock
authorized and reserved for issuance is not sufficient to meet the Required
Reserved Amount, the Company will promptly take all corporate action necessary
to authorize and reserve a sufficient number of shares, including, without
limitation, calling a special meeting of stockholders to authorize additional
shares to meet the Company's obligations pursuant to the Transaction Documents,
in the case of an insufficient number of authorized shares, and obtain
stockholder approval of an increase in such authorized number of shares, and
voting the management shares of the Company in favor of an increase in the
authorized shares of the Company to ensure that the number of authorized shares
is sufficient to meet the Required Reserved Amount.
(e)          Non-Public Information. Except with respect to the material terms
and conditions of the transactions contemplated by the Transaction Documents,
including this Agreement, the Company covenants and agrees that neither it, nor
any other Person acting on its behalf, will provide any Buyer or its agents or
counsel with any information regarding the Company that the Company believes
constitutes material non-public information without the express written consent
of such Buyer, unless prior thereto such Buyer shall have executed a written
agreement regarding the confidentiality and use of such information. The Company
understands and confirms that each Buyer shall be relying on the foregoing
covenant in effecting transactions in securities of the Company.
(f)          Confidentiality. Each Buyer, severally and not jointly with the
other Buyers, covenants that, until such time as the transactions contemplated
by this Agreement are publicly disclosed by the Company as described in Section
4.5, (i) such Buyer shall maintain the confidentiality of all disclosures made
to it in connection with this transaction, including the existence and terms of
this transaction and the information included in the Transaction Documents, and
(ii) neither such Buyer nor any Person acting on its behalf or pursuant to any
understanding with it shall engage in any purchase or sale of securities of the
Company (including Short Sales). Notwithstanding the preceding clause (ii), in
the case of a Buyer that is a multi-managed investment vehicle whereby separate
portfolio managers manage separate portions of such Buyer's assets and the
portfolio managers have no direct knowledge of the investment decisions made by
the portfolio managers managing other portions of such Buyer's assets, the
covenant set forth above shall apply only with respect to the portion of assets
managed by the portfolio manager that has knowledge about the financing
transaction contemplated by this Agreement.
(g)            Conduct of Business. The business of the Company and its
Subsidiaries shall not be conducted in violation of any law, ordinance or
regulation of any Governmental Entity, except where such violations would not
reasonably be expected to result, either individually or in the aggregate, in a
Material Adverse Effect.
5.            REGISTER; TRANSFER AGENT INSTRUCTIONS; LEGEND.
(a)            Register. The Company shall maintain at its principal executive
offices or with VStock Transfer, LLC, its transfer agent (or at such other
office or agency of the Company as it may designate by notice to each holder of
Securities), a register for the Warrants in which the Company shall record the
name and address of the Person in whose name the Warrants have been issued
(including the name and address of each transferee), the amount of Warrants held
by such Person, and the number of Warrant Shares issuable upon exercise of the
Warrants held by such Person. The Company shall keep the register open and
available at all times during business hours for inspection of any Buyer or its
legal representatives.
(b)            Transfer Restrictions. The Securities may only be disposed of in
compliance with state and federal securities laws. In connection with any
transfer of Securities other than pursuant to an effective registration
statement or Rule 144, to the Company or to an Affiliate of a Buyer or in
connection with a pledge as contemplated herein, the Company may require the
transferor thereof to provide to the Company an opinion of counsel selected by
the transferor and reasonably acceptable to the Company, the form and substance
of which opinion shall be reasonably satisfactory to the Company, to the effect
that such transfer does not require registration of such transferred Securities
under the Securities Act. As a condition of transfer, any such transferee shall
agree in writing to be bound by the terms of this Agreement and shall have the
rights and obligations of a Buyer under this Agreement.
6.            CONDITIONS TO THE COMPANY'S OBLIGATION TO SELL.
The obligation of the Company hereunder to issue and sell the Units to each
Buyer at the Closing is subject to the satisfaction, at or before each Closing
Date, of each of the following conditions, provided that these conditions are
for the Company's sole benefit and may be waived by the Company at any time in
its sole discretion by providing each Buyer with prior written notice thereof:
(a)            Such Buyer shall have executed each of the Transaction Documents
to which it is a party and delivered the same to the Company.
(b)            Such Buyer shall have delivered to the Escrow Agent the Purchase
Price (less, in the case of any Buyer, the amounts withheld pursuant to Section
4(d)) for the Units being purchased by such Buyer at the Closing by wire
transfer of immediately available funds in accordance with the Closing
Statement.
(c)            The representations and warranties of such Buyer shall be true
and correct in all material respects as of the date when made and as of the
Closing Date as though originally made at that time (except for representations
and warranties that speak as of a specific date, which shall be true and correct
as of such specific date), and such Buyer shall have performed, satisfied and
complied in all material respects with the covenants, agreements and conditions
required by this Agreement to be performed, satisfied or complied with by such
Buyer at or prior to the Closing Date.
7.            CONDITIONS TO EACH BUYER'S OBLIGATION TO PURCHASE.
The obligation of each Buyer hereunder to purchase its Units at the Closing is
subject to the satisfaction, at or before the Closing Date, of each of the
following conditions, provided that these conditions are for each Buyer's sole
benefit and may be waived by such Buyer at any time in its sole discretion by
providing the Company with prior written notice thereof:
(a)            The Company shall have duly executed and delivered to such Buyer
each of the Transaction Documents to which it is a party.
(b)            Such Buyer shall have received the opinion of Ortoli Rosenstadt
LLP, the Company's counsel, dated as of the Closing Date, in the form reasonably
acceptable to such Buyer and addressed to the Buyer and the Placement Agent.
(c)          The Company shall have delivered to such Buyer a certificate
evidencing the incorporation and good standing of the Company issued by the
Registrar for the State of the Nevada as of a date within ten (10) days of the
Closing Date.
(d)          Each and every representation and warranty of the Company shall be
true and correct in all material respects (other than representations and
warranties qualified by materiality, which shall be true and correct in all
respects) as of the date when made and as of the Closing Date as though
originally made at that time (except for representations and warranties that
speak as of a specific date, which shall be true and correct as of such specific
date) and the Company shall have performed, satisfied and complied in all
respects with the covenants, agreements and conditions required to be performed,
satisfied or complied with by the Company at or prior to the Closing Date, as
set forth in section 3 and 4.
(e)          The Common Stock (A) shall be designated for quotation or listed
(as applicable) on the Principal Market and (B) shall not have been suspended,
as of the Closing Date, by the SEC or the Principal Market from trading on the
Principal Market nor shall suspension by the SEC or the Principal Market have
been threatened, as of the Closing Date, either (I) in writing by the SEC or the
Principal Market or (II) by falling below the minimum maintenance requirements
of the Principal Market.
(f)          The Company shall have obtained all governmental, regulatory or
third party consents and approvals, if any, necessary for the sale of the
Securities, including without limitation, those required by the Principal
Market, if any.
(g)          No statute, rule, regulation, executive order, decree, ruling or
injunction shall have been enacted, entered, promulgated or endorsed by any
court or Governmental Entity of competent jurisdiction that prohibits the
consummation of any of the transactions contemplated by the Transaction
Documents.
(h)          Since the date of execution of this Agreement, no event or series
of events shall have occurred that has resulted in or would reasonably be
expected to result in a Material Adverse Effect.
(i)          The Company shall have obtained approval of the Principal Market to
list or designate for quotation (as the case may be) the Warrant Shares, if
applicable.
(j)          The Company and its Subsidiaries shall have delivered to such Buyer
such other documents, instruments or certificates relating to the transactions
contemplated by this Agreement as such Buyer or its counsel may reasonably
request.
8.            TERMINATION.
In the event that the Closing shall not have occurred with respect to a Buyer by
July 25, 2017, then such Buyer shall have the right to terminate its obligations
under this Agreement with respect to itself at any time on or after the close of
business on such date without liability of such Buyer to any other party;
provided, however, (i) the right to terminate this Agreement under this Section
8 shall not be available to such Buyer if the failure of the transactions
contemplated by this Agreement to have been consummated by such date is the
result of such Buyer's breach of this Agreement and (ii) the abandonment of the
sale and purchase of the Units shall be applicable only to such Buyer providing
such written notice, provided further that no such termination shall affect any
obligation of the Company under this Agreement to reimburse such Buyer for the
expenses described herein. Nothing contained in this Section 8 shall be deemed
to release any party from any liability for any breach by such party of the
terms and provisions of this Agreement or the other Transaction Documents or to
impair the right of any party to compel specific performance by any other party
of its obligations under this Agreement or the other Transaction Documents.
9.            MISCELLANEOUS.
(a)          Governing Law; Jurisdiction; Jury Trial. All questions concerning
the construction, validity, enforcement and interpretation of this Agreement
shall be governed by the internal laws of the State of New York, without giving
effect to any choice of law or conflict of law provision or rule (whether of the
State of New York or any other jurisdictions) that would cause the application
of the laws of any jurisdictions other than the State of New York. The Company
hereby irrevocably submits to the exclusive jurisdiction of the state and
federal courts sitting in The City of New York, Borough of Manhattan, for the
adjudication of any dispute hereunder or in connection herewith or under any of
the other Transaction Documents or with any transaction contemplated hereby or
thereby, and hereby irrevocably waives, and agrees not to assert in any suit,
action or proceeding, any claim that it is not personally subject to the
jurisdiction of any such court, that such suit, action or proceeding is brought
in an inconvenient forum or that the venue of such suit, action or proceeding is
improper. Each party hereby irrevocably waives personal service of process and
consents to process being served in any such suit, action or proceeding by
mailing a copy thereof to such party at the address for such notices to it under
this Agreement and agrees that such service shall constitute good and sufficient
service of process and notice thereof. Nothing contained herein shall be deemed
to limit in any way any right to serve process in any manner permitted by law.
Nothing contained herein shall be deemed or operate to preclude any Buyer from
bringing suit or taking other legal action against the Company in any other
jurisdiction to collect on the Company's obligations to such Buyer or to enforce
a judgment or other court ruling in favor of such Buyer. EACH PARTY HEREBY
IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE TO, AND AGREES NOT TO REQUEST, A JURY
TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR UNDER ANY OTHER
TRANSACTION DOCUMENT OR IN CONNECTION WITH OR ARISING OUT OF THIS AGREEMENT, ANY
OTHER TRANSACTION DOCUMENT OR ANY TRANSACTION CONTEMPLATED HEREBY OR THEREBY.
(b)          Counterparts. This Agreement may be executed in two or more
identical counterparts, all of which shall be considered one and the same
agreement and shall become effective when counterparts have been signed by each
party and delivered to the other party. In the event that any signature is
delivered by facsimile transmission or by an e-mail which contains a portable
document format (.pdf) file of an executed signature page, such signature page
shall create a valid and binding obligation of the party executing (or on whose
behalf such signature is executed) with the same force and effect as if such
signature page were an original thereof.
(c)          Headings; Gender. The headings of this Agreement are for
convenience of reference and shall not form part of, or affect the
interpretation of, this Agreement. Unless the context clearly indicates
otherwise, each pronoun herein shall be deemed to include the masculine,
feminine, neuter, singular and plural forms thereof. The terms "including,"
"includes," "include" and words of like import shall be construed broadly as if
followed by the words "without limitation." The terms "herein," "hereunder,"
"hereof" and words of like import refer to this entire Agreement instead of just
the provision in which they are found.
(d)          Entire Agreement, Amendments. This Agreement supersedes all other
prior oral or written agreements between the Buyer, the Company, their
affiliates and persons acting on their behalf with respect to the matters
discussed herein, and this Agreement and the instruments referenced herein
contain the entire understanding of the parties with respect to the matters
covered herein and therein and, except as specifically set forth herein or
therein, neither the Company nor any Buyer makes any representation, warranty,
covenant or undertaking with respect to such matters. No provision of this
Agreement may be waived or amended other than by an instrument in writing signed
by the party to be charged with enforcement.
(e)          Notices. Any notices, consents, waivers or other communications
required or permitted to be given under the terms of this Agreement must be in
writing and will be deemed to have been delivered: (i) upon receipt, when
delivered personally; (ii) upon receipt, when sent by facsimile (provided
confirmation of transmission is mechanically or electronically generated and
kept on file by the sending party) or electronic mail; or (iii) one (1) Business
Day after deposit with an overnight courier service with next day delivery
specified, in each case, properly addressed to the party to receive the same.
The addresses, facsimile numbers and e-mail addresses for such communications
shall be:


If to the Company,
to:                                                                           Q
Biomed Inc.
c/o Ortoli Rosenstadt
501 Madison Avenue, 14th Floor
New York, NY 10022
Telephone: 212-588-0022
Facsimile: 212-826-9307
Attention: William Rosenstadt
E-Mail: wsr@ortolirosenstadt.com


With Copy
to:                                                                                                     Q
Biomed Cayman SEZC
Cayman Enterprise City
3rd Floor, South Wing, Flagship Building
Harbour Drive
P.O. Box 10315
Grand Cayman
KY1-1003
Cayman Islands
Attention: Denis Corin
Email: dcorin@qbiomed.com




If to a Buyer, to its address, e-mail address and facsimile number set forth on
its signature page hereto.
or to such other address, e-mail address and/or facsimile number and/or to the
attention of such other Person as the recipient party has specified by written
notice given to each other party five (5) days prior to the effectiveness of
such change. Written confirmation of receipt (A) given by the recipient of such
notice, consent, waiver or other communication, (B) mechanically or
electronically generated by the sender's facsimile machine or e-mail containing
the time, date, recipient facsimile number and, with respect to each facsimile
transmission, an image of the first page of such transmission or (C) provided by
an overnight courier service shall be rebuttable evidence of personal service,
receipt by facsimile or receipt from an overnight courier service in accordance
with clause (i), (ii) or (iii) above, respectively
(f)              Successors and Assigns. This Agreement shall be binding upon
and inure to the benefit of the parties and their respective successors and
assigns, including any purchasers of any of the Units (but excluding any
purchasers of Underlying Securities, unless pursuant to a written assignment by
such Buyer). The Company shall not assign this Agreement or any rights or
obligations hereunder without the prior written consent of the Buyers. In
connection with any transfer of any or all of its Securities, a Buyer may assign
all, or a portion, of its rights and obligations hereunder in connection with
such Securities without the consent of the Company, in which event such assignee
shall be deemed to be a Buyer hereunder with respect to such transferred
Securities.
(g)        Indemnification.
(i)          In consideration of each Buyer's execution and delivery of the
Transaction Documents and acquiring the Securities thereunder and in addition to
all of the Company's other obligations under the Transaction Documents, the
Company shall defend, protect, indemnify and hold harmless each Buyer and each
holder of any Securities and all of their stockholders, partners, members,
officers, directors, employees and direct or indirect investors and any of the
foregoing Persons' agents or other representatives (including, without
limitation, those retained in connection with the transactions contemplated by
this Agreement) (collectively, the "Indemnitees") from and against any and all
actions, causes of action, suits, claims, losses, costs, penalties, fees,
liabilities and damages, and expenses in connection therewith (irrespective of
whether any such Indemnitee is a party to the action for which indemnification
hereunder is sought), and including reasonable attorneys' fees and disbursements
(the "Indemnified Liabilities"), incurred by any Indemnitee as a result of, or
arising out of, or relating to (i) any misrepresentation or breach of any
representation or warranty made by the Company in any of the Transaction
Documents, (ii) any breach of any covenant, agreement or obligation of the
Company or any Subsidiary contained in any of the Transaction Documents or (iii)
any cause of action, suit, proceeding or claim brought or made against such
Indemnitee by a third party (including for these purposes a derivative action
brought on behalf of the Company or any Subsidiary) or which otherwise involves
such Indemnitee that arises out of or results from (A) the execution, delivery,
performance or enforcement of any of the Transaction Documents, (B) any
transaction financed or to be financed in whole or in part, directly or
indirectly, with the proceeds of the issuance of the Securities, or (C) any
disclosure properly made by such Buyer pursuant to Section 4(f), or (D) the
status of such Buyer or holder of the Securities either as an investor in the
Company pursuant to the transactions contemplated by the Transaction Documents
or as a party to this Agreement (including, without limitation, as a party in
interest or otherwise in any action or proceeding for injunctive or other
equitable relief). To the extent that the foregoing undertaking by the Company
may be unenforceable for any reason, the Company shall make the maximum
contribution to the payment and satisfaction of each of the Indemnified
Liabilities which is permissible under applicable law.
(ii)          Promptly after receipt by an Indemnitee under this Section 9(g) of
notice of the commencement of any action or proceeding (including any
governmental action or proceeding) involving an Indemnified Liability, such
Indemnitee shall, if a claim in respect thereof is to be made against the
Company under this Section 9(g), deliver to the Company a written notice of the
commencement thereof, and the Company shall have the right to participate in,
and, to the extent the Company so desires, to assume control of the defense
thereof with counsel mutually reasonably satisfactory to the Company and the
Indemnitee; provided, however, that an Indemnitee shall have the right to retain
its own counsel with the fees and expenses of such counsel to be paid by the
Company if: (A) the Company has agreed in writing to pay such fees and expenses;
(B) the Company shall have failed promptly to assume the defense of such
Indemnified Liability and to employ counsel reasonably satisfactory to such
Indemnitee in any such Indemnified Liability; or (C) the named parties to any
such Indemnified Liability (including any impleaded parties) include both such
Indemnitee and the Company, and such Indemnitee shall have been advised by
counsel that a conflict of interest is likely to exist if the same counsel were
to represent such Indemnitee and the Company (in which case, if such Indemnitee
notifies the Company in writing that it elects to employ separate counsel at the
expense of the Company, then the Company shall not have the right to assume the
defense thereof and such counsel shall be at the expense of the Company),
provided further, that in the case of clause (C) above the Company shall not be
responsible for the reasonable fees and expenses of more than one (1) separate
legal counsel for the Indemnitees. The Indemnitee shall reasonably cooperate
with the Company in connection with any negotiation or defense of any such
action or Indemnified Liability by the Company and shall furnish to the Company
all information reasonably available to the Indemnitee which relates to such
action or Indemnified Liability. The Company shall keep the Indemnitee
reasonably apprised at all times as to the status of the defense or any
settlement negotiations with respect thereto. The Company shall not be liable
for any settlement of any action, claim or proceeding effected without its prior
written consent, provided, however, that the Company shall not unreasonably
withhold, delay or condition its consent. The Company shall not, without the
prior written consent of the Indemnitee, consent to entry of any judgment or
enter into any settlement or other compromise which does not include as an
unconditional term thereof the giving by the claimant or plaintiff to such
Indemnitee of a release from all liability in respect to such Indemnified
Liability or litigation, and such settlement shall not include any admission as
to fault on the part of the lndemnitee. Following indemnification as provided
for hereunder, the Company shall be subrogated to all rights of the Indemnitee
with respect to all third parties, firms or corporations relating to the matter
for which indemnification has been made. The failure to deliver written notice
to the Company within a reasonable time of the commencement of any such action
shall not relieve the Company of any liability to the Indemnitee under this
Section 9(g), except to the extent that the Company is materially and adversely
prejudiced in its ability to defend such action.
(iii)
The indemnification required by this Section 9(g) shall be made by periodic
payments of the amount thereof during the course of the investigation or
defense, within ten (10) days after bills supporting the Indemnified Liabilities
are received by the Company.

(iv)
The indemnity agreement contained herein shall be in addition to (A) any cause
of action or similar right of the Indemnitee against the Company or others, and
(B) any liabilities the Company may be subject to pursuant to the law.

(h)            No Strict Construction. The language used in this Agreement will
be deemed to be the language chosen by the parties to express their mutual
intent, and no rules of strict construction will be applied against any party.
[REMAINDER PAGE INTENTIONALLY LEFT BLANK]

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Securities Purchase Agreement to be duly executed as of
the date first written above.
COMPANY:
Q BIOMED INC.
By:                                                                                    
Name:
Title:

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Securities Purchase Agreement to be duly executed as of
the date first written above.




 __________________________________                                                        ____________________________________________________________________                                                                                                                           

(Subscription Amount - Units)
(Name of Buyer – Please type or print)

__________________________________                                                          ____________________________________________________________________                                                                                                                                 
(Purchase
Price)                                                                            (Signature
and, if applicable, Title)
                                                                                                         ________________________________________  
(Address of Buyer)
                                                                                                         ________________________________________  
 
(City, State/Province, Postal Code of Buyer)
________________________________________  
 (Country of Buyer)
________________________________________  
Buyer’s Social Security Number/EIN/Corporate Identifier
                                                                                                                                                                        



Shares to be issued in:
___            Certificated Form
___            Book Entry (default if no choice made)

--------------------------------------------------------------------------------





EXHIBIT A


FORM OF WARRANTS

--------------------------------------------------------------------------------

EXHIBIT B


REGISTRATION RIGHTS AGREEMENT

--------------------------------------------------------------------------------

EXHIBIT C


ESCROW AGREEMENT





